PER CURIAM.
Appellant, a juvenile, seeks review of an order directing that he be held in secure detention pending transfer to a low-risk residential facility following adjudication and disposition for what would have been a first-degree misdemeanor if committed by an adult. The pertinent facts of this appeal are indistinguishable from those in M.L.F. v. State, 21 Fla. L. Weekly D1224, — So.2d - [1996 WL 262199] (Fla. 1st DCA May 20, 1996). Accordingly, as in M.L.F., we reverse the trial court’s order. Also as in M.L.F., we do not order appellant’s immediate release only because it appears that he is no longer so detained.
REVERSED.
WEBSTER and MICKLE, JJ., and SHIVERS, Senior Judge, concur.